UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1109


ERIC ALAN SANDERS,

                    Plaintiff - Appellant,

             v.

FAMILY DOLLAR STORES, INCORPORATED,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. J. Michelle Childs, District Judge. (0:15-cv-00586-JMC)


Submitted: August 17, 2017                                        Decided: August 21, 2017


Before KEENAN, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Alan Sanders, Appellant Pro Se. Zachary L. Weaver, Ronald K. Wray, II,
GALLIVAN, WHITE & BOYD, PA, Greensville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Eric Alan Sanders appeals the district court’s order accepting the recommendation

of the magistrate judge and dismissing his complaint for failing to comply with a court

order. We have reviewed the record and find no reversible error. Accordingly, we deny

Sanders’ pending motions and affirm for the reasons stated by the district court. Sanders

v. Family Dollar Stores, Inc., No. 0:15-cv-00586-JMC (D.S.C. filed Jan. 3, 2017 &

entered Jan. 4, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                            AFFIRMED




                                           2